Citation Nr: 0427104	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  92-03 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1961 to January 
1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 1991 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).  In the decision, the RO 
denied the veteran's claim of entitlement to service 
connection for PTSD.  In a statement of the case of December 
1991, the RO indicated that the decision was based on the 
absence of new and material evidence to reopen the claim.  
The Board remanded this case for additional development of 
evidence in January 1993 and January 1998.  The veteran then 
moved and jurisdiction over his claim was transferred to the 
RO in Los Angeles.  That RO subsequently reopened the claim, 
but denied it on the merits.  

The Board notes that the veteran testified at a hearing 
before a Member of the Board in September 1992.  
Unfortunately, that Board Member is no longer at the Board.  
The veteran has declined an opportunity to provide additional 
testimony before a different Board Member.  The case is now 
ready for further appellate review.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The preponderance of the medical evidence shows that the 
veteran does not currently have post-traumatic stress 
disorder.




CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  The veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), 
supplemental statements of the case (SSOCs) and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The SOC and SSOCs included a 
summary of the evidence which had been obtained and 
considered.  They also included the requirements which must 
be met to establish service connection.  The communications, 
such as a letter from the RO dated in December 2002, provided 
the veteran with a specific explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, the SSOC of January 2004 included the 
new laws and regulations which pertain to the VA's duties 
under the VCAA.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  However, the 
original RO decision that is the subject of this appeal was 
entered before the enactment of VCAA.  Obviously, VA could 
not have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with the pre-decision timing 
requirement of section 5103(a); § 3.159(b)(1) because an 
initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached.  See 
also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter in December 2002 and 
was given an ample opportunity to respond.  Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded a hearing, and he has declined an 
opportunity to have another hearing.  The claims file 
contains his service medical records and service personnel 
records.  His current treatment records and records from the 
Social Security Administration have also been obtained.  He 
has been afforded VA examinations, including a period of 
hospitalization for observation and evaluation, and 
examination by a board of psychiatrists.  There has also been 
extensive development with request to his claimed stressor.  
The Board does not know of any additional relevant evidence 
which has not been obtained.  Although the representative 
requested additional development of the claimed stressors, 
the Board finds that such development is not required as the 
claim may be decided based on the medical evidence which is 
already of record.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
psychosis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The regulation regarding claims for PTSD, 38 C.F.R. § 3.304, 
has been revised since the claim was filed, but the 
revisions to not affect the outcome of this case.  The 
regulation currently provides as follows:
 
(f) Post-traumatic stress disorder. Service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with §4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. Although service connection may be 
established based on other in-service stressors, the 
following provisions apply for specified in-service 
stressors as set forth below: 
(1) If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 
(2) If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of §3.1(y) of this part 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 
(3) If a post-traumatic stress disorder claim is based on 
in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident. Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy. Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that 
may be found in these sources. Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes. VA will not 
deny a post-traumatic stress disorder claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence. 
VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred. 
The veteran contends that he developed post-traumatic stress 
disorder as a result of his experiences during service.  He 
asserts that he was assigned to an atomic demolitions 
munitions team and that he was once put on a red alert in 
which he thought that he would have to deliver and activate a 
nuclear weapon.  The Board notes that the veteran's DD 214 
reflects that this occupational specialty was Combat 
Engineer.  His major courses included "ADM Fwd Assembly" 
which appears to be generally consistent with the duties he 
has described in service.  The course was completed in 1963.  
The Board concludes, however, that further attempts at 
verifying the particular specific stressful incident claimed 
by the veteran are not warranted as the case may be decided 
based on the medical evidence which is of record, rather than 
the evidence regarding whether or not a stressor occurred.  
After reviewing the evidence which is of record, the Board 
finds that the preponderance of the medical evidence weighs 
against the claim for service connection for post-traumatic 
stress disorder

The veteran's service records are completely negative for 
complaints or a diagnosis of a psychiatric disorder.  The 
report of a medical history given by the veteran in November 
1963 for the purpose of his separation from service shows 
that he denied having frequent trouble sleeping, frequent or 
terrifying nightmares, depression, excessive worry, or 
nervous trouble of any sort.  The report of a medical 
examination conducted at that time shows that psychiatric 
evaluation was normal.  There is no evidence of a psychosis 
being manifested within a year after separation from service.  
Therefore, the Board finds that a psychiatric disorder was 
not present during service, and a psychosis was not manifest 
within a year after the veteran's separation from service (so 
as to permit application of chronic disorder presumptions 
afforded for psychoses).

The earliest diagnosis of a psychiatric disorder was many 
years after the veteran's separation from service.  A VA 
medical record dated in March 1983 indicates that the veteran 
had been involved in a motorcycle accident in which he was 
unconscious and sustained a broken jaw and teeth.  The 
diagnoses were OBS [organic brain syndrome] and adjustment 
reaction to trauma.  

VA medical health treatment records dated in February 1984 
indicate that the veteran reported that he had been 
hospitalized the previous year after sustaining injuries in 
an automobile accident.  It was noted that his girlfriend had 
been killed.  He stated that he had not been able to get his 
life together since then.  He also reported that the 
"nuclear situation" was getting to him.  He admitted that 
he had been drinking heavily in the past year.  

Regarding the veteran's claim that he developed post-
traumatic stress disorder as a result of service, the Board 
finds that the preponderance of the medical evidence which 
has been obtained reflects that the veteran does not 
currently have post-traumatic stress disorder.  In reaching 
this conclusion the Board has noted that some of the 
veteran's treatment records contain a diagnosis of post-
traumatic stress disorder.  For example, a VA record dated in 
December 1984 shows that the veteran stated that he became 
obsessed with fear of nuclear destruction since the Cuban 
crisis when he was called up for the alert of a possible war.  
He said that since then he had not been able to live a normal 
life.   The diagnosis was post-traumatic stress disorder.  

Many other records, however, contain diagnoses other than 
post-traumatic stress disorder.  VA hospital summaries dated 
in February 1985 and March 1985 show that the diagnoses were 
organic delusional syndrome and history of alcohol abuse.  In 
the records, it was specifically noted that he had a history 
of an apparent organic delusional syndrome consisting of the 
belief that he had direct responsibility for the development 
of an inevitable nuclear war.  In the February 1985 record, 
it was noted that he had been unconscious for twelve days 
following a motorcycle accident in 1983, and that his parents 
said that his personality changed after that, although the 
veteran claimed that he had the nuclear delusion before that.  

A VA record dated in June 1985 shows that the veteran 
reported other symptoms such as being unable to smell or 
taste since his head injury in 1983, not dreaming, and having 
memory problems.  Another VA record dated in June 1985 shows 
that a psychiatrist commented that "Apparently the pts. 
mental illness has developed since a motorcycle accident in 
1983."  A VA record dated in July 1985 reflects that an EEG 
in January 1985 had been normal but one in July 1985 showed 
excessive slowing centrally right greater than left in stage 
II sleep.  

A VA hospital summary dated in October 1989 shows that the 
veteran was treated for an organic delusional disorder.  

A decision from the Social Security Administration dated in 
December 1989 shows that the veteran was granted benefits 
based on a primary diagnosis of organic delusions disorders.  

A VA hospital summary dated in July 1991 shows that the 
veteran was treated for continuous alcohol dependence.  

The report of a psychiatric examination conducted by the VA 
in September 1991 shows that the examiner reviewed the claims 
file.  He noted that history given by the veteran of being on 
red alert in service.  Following examination, the examiner 
concluded that there was insufficient symptomatology to 
diagnosis post-traumatic stress disorder.  

The report of psychological testing conducted by the VA in 
September 1991 shows that the results did not suggest the 
presence of a schizophrenic disorder and there was little 
evidence of a diagnosis of post-traumatic stress disorder.  
The test interpreter stated that he would consider the 
possibility of a substance abuse problem or of some 
characterological difficulties.  

The veteran testified in support of his claim before a Member 
of the Board during a hearing held in September 1992.  He 
testified that he was involved in nuclear weapons in service 
and was placed on a red alert.  He recounted that his life 
had been changed ever since then.  He said that he did not 
know of any doctor having diagnosed him with post-traumatic 
stress disorder, but that he felt that the incident in 
service was traumatic to him and had caused his problems with 
nervousness.  The veteran later presented similar testing at 
a hearing held before a hearing officer at the RO in April 
1994.  

A VA hospital summary dated in November 1992 reflects that 
the primary diagnosis was alcohol dependence.  It was 
specifically noted that a diagnosis of PTSD was not felt to 
be supported by his history, and it was instead felt that he 
had a personality disorder.  

The veteran was hospitalized at a VA facility from July 19, 
1993, to August 4, 1993, for the purpose of observing him and 
evaluating whether he had post-traumatic stress disorder.  
The primary diagnoses were organic delusional disorder, 
organic personality disorder, non-explosive type, and history 
of ethanol abuse.  The diagnoses also included history of 
motor vehicle accident in 1983 with resultant mild aphasia, 
evidence of left temporal and left frontal encephalomalacia 
by computerized tomography scan.  The report shows that the 
veteran's old charts were available for review.  It was noted 
that he had a severe head injury in 1983, and that "It is 
very clear that his difficulties regarding his experience 
with atomic weapons do not predate this experience."  It was 
noted that he frequently had an inappropriate affect which 
was commonly associated with damage to the left and right 
orbital temporal frontal cortex historically.  It was further 
stated that "This patient did not exhibit any features of 
post-traumatic stress disorder in an interview with [another 
doctor] for a second opinion.  He related few if any symptoms 
of post-traumatic stress disorder beyond episodic depressions 
and mood instability which may be secondary more to his 
alcohol use than even to his damaged brain."  The examiner 
further stated that "In short, our impression of this 
gentleman was that he still suffers from the effects of his 
motor vehicle accident in the early 1980's."  

Subsequent medical evidence contains varying diagnoses.  A VA 
hospital summary dated in November 1993 shows that the 
diagnoses included alcohol dependency, continuous; cocaine 
abuse, remote; organic delusional disorder; post-traumatic 
stress disorder; and general anxiety.  

A VA addendum dated in August 1994 indicates that the veteran 
was again hospitalized and would be further evaluated.  A VA 
hospital discharge summary dated in September 1994 reflects 
that the diagnoses were delusional disorder secondary to head 
injury, adjustment disorder with depressed mood, alcohol 
dependency and marijuana abuse, and personality disorder.  A 
VA discharge summary dated later in September 1994 shows that 
the primary diagnosis was alcohol abuse episodic.  There were 
also diagnoses of organic brain syndrome, by history, and 
post-traumatic stress disorder, by history.  An addendum 
dated in November 1994 shows that a VA psychiatrist indicated 
that the correct diagnosis was organic delusional disorder.  

A VA hospital discharge summary dated in November 1995 shows 
that the veteran had been hospitalized since September 1995 
for treatment of continuous alcohol dependency.  Other 
diagnoses included cocaine and marijuana abuse, remote; and 
organic personality disorder.  He reportedly drank a 12 pack 
of beer each day.  The diagnoses did not include post-
traumatic stress disorder.  An associated treatment plan 
dated in October 1995 shows that the veteran's history of 
having been diagnosed with post-traumatic stress disorder was 
noted, but he was evaluated on a prior admission and it had 
been concluded that the most likely diagnosis was organic 
personality disorder and organic delusional disorder.  

A record from the Nellis Federal Hospital dated in January 
1996 reflects that the diagnoses were depressive disease, 
post-traumatic stress disorder and alcohol abuse.  

A VA discharge summary dated in February 1996 contains 
diagnoses of schizoaffective disorder, alcohol, marijuana and 
cocaine dependence in remission, and post-traumatic stress 
disorder.  It was noted that the veteran was pursuing service 
connection and goes in and out of the hospital to collect 
copies of all of the discharge summaries.

Charter Hospital records dated in June, July and August 1996, 
and February  and August 1997 also contain a diagnosis of 
post-traumatic stress disorder (among other diagnoses).  

There are many more recent records which contain varying 
diagnoses.  In order to reconcile the diagnoses, the Board 
remanded the case for an opinion by a board of psychiatrists.  
The report of that medical opinion is dated in December 2003.  
The examiners noted that they reviewed the claims files.  The 
report summarized his military history, and noted his account 
of being on red alert.  The veteran stated that during the 
"Red Alert" at no time was a target either specified or an 
order actually given to arm a weapon and proceed with the 
detonation.  Nonetheless, the veteran stated that his concern 
over the possibility of a nuclear war caused such distress as 
to lead to the development of post-traumatic stress disorder.  
The examiners also noted that review of the provided 
documentation indicated that the veteran was status post head 
injury in 1983, and had received multiple and varied 
diagnoses.  The ongoing history of substance abuse was also 
noted.  A mental status examination was conducted, and 
psychological testing was conducted.  He reportedly scored 
high on scales for depression.  MMPI subscales for PTSD were 
significantly below the threshold and not supportive of PTSD.  
The Mississippi Scale for Combat related PTSD raw score was 
below the cutoff and well below the mean score for PTSD test 
groups.  The diagnoses were (1) depressive disorder not 
otherwise specified, and (2) alcohol dependence.  

Regarding the criteria for PTSD, the examiners noted that the 
criteria had gradually changed beginning with the DSM-III 
through the DSM-III-R and now on to the DSM-IV.  However, 
they noted that the scenario described by the patient as the 
precipitating traumatic event appeared to fall short of the 
criteria specified in any of the DSM incarnations.  The 
examiners also noted that the veteran's use of jargon  such 
as "beyond the realm of human experience" seemed out of 
character suggesting that he had researched PTSD and was 
attempting to interject substance in support of the 
diagnosis.  It was further noted that while the veteran's 
psychological testing did not support a diagnosis of PTSD, it 
was indicative of depressive symptomatology.  The examiners 
noted that any brain damage from the post service head injury 
may have resulted in distortions of past memories and the 
development of overvalued ideas.  The examiners stated that 
the development of what the patient felt was PTSD may have 
arisen in this context.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Appeals for Veterans Claims (Court) clarified the 
analysis to be followed in adjudicating a claim for service 
connection for PTSD.  The Court held that, for the purposes 
of establishing service connection for post-traumatic stress 
disorder, there must be an unequivocal current diagnosis of 
post-traumatic stress disorder.  

Similarly, the Court held in Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) that a service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  In the present case, 
however, the preponderance of the medical evidence shows that 
the veteran does not have post-traumatic stress disorder.  
The veteran's psychiatric symptoms were not documented until 
many years after service following his serious head injury in 
1983.  The Board concludes that the most thorough and 
credible evaluations are the VA disability evaluation 
examination in September 1991, the observation and evaluation 
in 1993 and the recent board of psychiatrists conducted in 
January 2004.  On all three occasions, it was concluded that 
the criteria for post-traumatic stress disorder were not met.  
The conclusion on each occasion was based on a consideration 
of the veteran's full history as well as psychological 
testing.  On the contrary, the records containing diagnoses 
of post-traumatic stress disorder generally appear to have 
been based largely on the veteran's own subjective history, 
as presented during the course of his ongoing claim for 
compensation.  As noted above, there are indications that his 
statements to psychiatrists have been influenced by his 
desire to obtain benefits.  For this reason, the credibility 
of such diagnoses is lessened.  The Board also notes that lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Accordingly, 
the Board concludes that post-traumatic stress disorder was 
not incurred in or aggravated by service.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



